Title: To Benjamin Franklin from Jean Rousseau, 13 June 1783
From: Rousseau, Jean
To: Franklin, Benjamin


          
            Monsieur
            Londres le 13. Juin 1783.
          
          Depuis la Suisse oû je demeurois, j’eus l’honneur d’envoier à Vôtre Excellence, la
            copie d’un manuscrit sur l’indépendance du Nord de l’Amerique: au commencement de cette
            mémorable levée de boucliers, j’en avois déja envoié des Copies à la Cour de France
            & notamment à feu Mr: Le Comte de Maurepas, Mr: Le Comte de Vergennes Mr: Necker
            &c.
          On avoit eu Soin dans ce tems la, de leurer le public, en voulant lui persuader que
            cette indépendance, Seroit d’un mauvais exemple pour les autres Colonies, & Surtout
            pour celles de la Monarchie Espagnole. Ce manuscrit dont je ne crains pas à présent de
            me nommer l’Autheur, non seulement prouvoit le contraire, mais demontroit aussi, que
            c’etoit le vrai intérêt de toutes les Puissances qui avoient des possessions en
            Amerique, de favoriser l’indépendance des treize Provinces unies.
          
          Il a plut enfin à la Divine Providence de benir vos genereux efforts; l’Empire
            Ameriquain est au comble de sa gloire: Dieu veuille le regarder toujours d’un œuil
            favorable & le faire prosperer à jamais.
          Forcé de quitter Genève ma Patrie, je suis revenu à Londres, où cy devant, j’avois
            demeuré pendant nombre d’années. S’il plaisoit au Congrès, de ranimer par un de Ses
            rayons, un homme marié de Soixante ans, il feroit Sans cesse des vœux au Ciel pour la
            Majesté du nouvel Empire, & pour le bonheur de Vôtre Excellence en particulier.
          Je suis avec respect Monsieur, De Vôtre Excellence Le très humble & très obeissant
            Serviteur
          
            Jean Rousseau
          
          
            mon adresse est No. 87 Cornhill.
            Mon Neveu Rousseau
              chez Mess: Isaac LeMaitre & Compe. Banquiers à Paris rue Montmorency aura
              l’honneur de vous remettre, la présente.
          
        